Exhibit 10.1
[DANA HOLDING CORPORATION LETTERHEAD]
July 1, 2008
Ralf Goettel
Reinzstrasse 3-7
Neu-Ulm, Bavaria 89233
Germany
Dear Ralf:
     On behalf of Dana Limited (“Dana”), I am pleased to inform you that Dana
intends to provide you with a Retention Incentive Award of one year’s salary
(est. 320,000 €). The award is intended to provide you a financial incentive to
remain employed with the company and encourage your active participation on
several key business initiatives. Dana management believes your valuable
services are key to our ongoing success.
     This award will be payable to you in 18 months or at the accomplishment of
several key business initiatives (whichever comes first). In order to be
eligible to receive the award you must be an active Dana employee in good
standing at the time of the occurrence of either of the events described above
and deliver the executed form of Release which is attached. Payment of the award
will be through the payroll process and will occur within thirty days subsequent
to the first of the above events to occur.
     We look forward to your ongoing contributions to the Business and have
extended this award to you with the expectation that you will continue to
perform with the highest quality standards which you have exhibited in the past.
     Congratulations and thank you for being part of our team.

            Sincerely,
      /s/ Gary Convis       Gary Convis,      Chief Executive Officer     

